[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                February 28, 2007
                                No. 06-14842                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 06-00036-CR-3-MCR

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

MICHAEL PAUL DUPAQUIER,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                               (February 28, 2007)

Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Chet Kaufman, appointed counsel for Michael Paul Dupaquier in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Dupaquier’s

conviction and sentence are AFFIRMED.




                                           2